Citation Nr: 1003685	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 
1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The record reflects that the 
Veteran became a resident of Nevada in 2009, and jurisdiction 
of his appeal was then permanently transferred to the Reno 
RO.

In December 2009, the Veteran presented hearing testimony by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file.   

The Board recognizes that the RO up to the present has 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  However, 
during the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the scope of a mental 
health disability claim includes any mental disability which 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
consideration of the Court's holding, the Board has 
recharacterized the issue as reflected on the first page of 
the present decision.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, there is 
credible supporting evidence to corroborate the Veteran's 
report of having been sexually assaulted in service, and the 
in-service stressor event has been linked by competent 
medical opinion to his currently diagnosed PTSD.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the disposition below, the Board finds that any 
possible errors on the part of VA in fulfilling its duties 
under the VCAA with respect to the claim are rendered moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

In the present case, the Veteran contends that he has PTSD as 
a result of a sexual assault that occurred in September or 
October of 1970, which was during his period of basic 
training at Ford Ord, California.  The Veteran asserts that 
he was overpowered and held down by a group of approximately 
six soldiers, who were in a different platoon.  The Veteran 
reports that his trousers were pulled down during this 
attack, and another soldier unzipped his trousers and 
sexually assaulted him.  He also states that he did not seek 
medical treatment or tell anyone of the incident after it 
occurred, due to shame and embarrassment.  However, he 
asserts that, in response to the sexual assault, he left his 
unit on several occasions and was charged with being absent 
without official leave (AWOL) in 1971.  He also states that, 
while serving in Korea, he fought with another soldier, who 
was not a part of the sexual assault but had learned of the 
incident and confronted the Veteran about it.  The Veteran 
additionally reports that he has been unable to sustain 
gainful employment and self-medicated for many years after 
service due to the incident.  He further reports that he did 
not tell anyone of the in-service sexual assault until 
approximately 2006, while seeking mental health treatment at 
VA.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).  

In the present case, the Veteran is not shown to have combat 
service and does not contend that his current psychiatric 
disorder is related to combat service.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the present case, the evidence clearly shows that the 
Veteran is currently diagnosed with a psychiatric disorder.  
Although it is noted that no compensation and pension 
examination has been conducted in connection with the 
Veteran's claim and appeal, his VA treatment records from 
November 2004 to January 2007 are of record and show that the 
Veteran is diagnosed with PTSD, depressive disorder not 
otherwise specified (NOS), and alcohol abuse at various 
stages of remission.  For example, treatment records show 
that the Veteran underwent a thorough neuropsychological 
evaluation by a VA clinical neuropsychologist (M.A.B., Ph.D.) 
in November 2004 and was diagnosed with chronic PTSD, "rule 
out" major depressive disorder, and alcohol abuse in partial 
full remission on Axis I at that time.  A later initial 
mental heath intake evaluation note dated in March 2005 
reveals that a registered nurse (J.M.A., R.N.) diagnosed the 
Veteran with ineffective coping secondary to symptoms of 
PTSD.  In a May 2005 treatment record, a VA clinical 
psychologist (D.D., Ph.D.), who treated the Veteran for 
individual cognitive-behavioral psychotherapy included 
assessments of PTSD and depressive disorder NOS.  Most 
recently, a January 2007 VA treatment record includes 
assessments of PTSD, depressive disorder NOS, and alcohol 
dependence in partial remission by D.D., Ph.D.  Thus, the 
presence of a current psychiatric disorder is shown by the 
evidence of record.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.). 

Thus, as the evidence of record establishes a current 
diagnosis of a psychiatric disorder, the Board will next 
consider whether a current psychiatric disorder is related to 
the Veteran's period of active military service, to include 
any incident or event therein.  

The Board notes that service treatment records (STRs) are 
devoid of any complaints or findings of a mental disorder and 
show that the Veteran was psychiatrically evaluated as normal 
at separation from active service.  However, service 
personnel records do show that, while he was a trainee at 
Fort Ord, California, in September 1970, he twice went AWOL 
from his organization, Co E, 1st Bn, 4th CST Bde, at Fort Ord 
in early 1971.  The service personnel records show that the 
Veteran went AWOL from January 6, 1971, to January 7, 1971, 
and again from February 1, 1971, to March 10, 1971, in 
violation of Article 86 of the Uniform Code of Military 
Justice (UCMJ).  He received non-judicial punishment under 
the provisions of Article 15 of the UCMJ at those times.  The 
service personnel records additionally show that he 
subsequently had overseas service in Korea from April 1971 to 
April 1972, and an STR dated in May 1971 reveals that the 
Veteran sustained a contusion above his left eye and a 
laceration of his lower lip while drunk and fighting at that 
time.  No subsequent relevant notations are contained in the 
service records.  

As stated above, the Veteran reported at the Board hearing 
that he did not seek treatment for mental health problems 
until many years after separating from service.  Indeed, the 
Veteran's statement is consistent with the clinical 
documentation of record, which has the earliest diagnosis of 
a mental health disorder dated in 2004, approximately 32 
years after service.  The passage of many years between 
discharge from active service and complaint or medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

However, the Veteran has also competently and consistently 
reported that he has had difficulty keeping a job and getting 
along with others since separating from service, and has 
self-treated his psychiatric symptomatology with alcohol.  In 
addition, statements from the Veteran's wife, mother, and 
brothers were received in February 2008 which cumulatively 
relate that the Veteran was an easygoing, patient, 
approachable, and outgoing person prior to service but had 
become combative and argumentative, frequently lost his 
temper, and started to drink alcohol after returning home 
from service.  The Veteran's brother, P.S., further commented 
that he received letters from the Veteran while they were 
both in service and noticed that something was wrong when the 
Veteran wrote him from basic training in Fort Ord.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Moreover, the Board observes that an August 1987 VA 
outpatient emergency report reveals that the Veteran was 
diagnosed with anxiety with hyperventilation at that time.  
Notably, the record is dated many years prior to the 
Veteran's filing a claim for a psychiatric disability. 

Thus, in consideration of the foregoing evidence together 
with Veteran's credible Board hearing testimony as documented 
in the December 2009 transcript, the Board finds that the 
Veteran's claimed stressor event of having experienced an in-
service sexual assault has been sufficiently corroborated by 
credible supporting evidence.  Notably, there is also 
evidence to suggest a continuity of psychiatric 
symptomatology since service.  

Although no compensation and pension examination or medical 
opinion was obtained in connection with the Veteran's current 
claim, review of the VA treatment records shows that the 
Veteran has consistently reported the in-service sexual 
assault described above as his claimed stressor event, and 
indicates that mental health professionals have attributed 
the Veteran's PTSD to his in-service sexual assault.  

In this regard, the Board notes, at the November 2004 
neuropsychological evaluation, the VA clinical 
neuropsychologist, M.A.B., reported that inquiry into the 
Veteran's psychiatric history revealed that he had continued 
to suffer from significant emotional psychological distress 
stemming from an incident that took place during his period 
of basic training at age 19, when he was overtaken and pinned 
down by a group of fellow soldiers, had his buttocks exposed 
while another soldier simulated a sexual act, and was 
subsequently ridiculed and taunted by others about the 
incident during his military career.  (The Veteran clarified 
at the Board hearing that the act was actually performed, and 
not merely simulated.  See December 2009 Board hearing 
transcript, p. 11.)  Based on the Veteran's report, the 
psychologist wrote that the Veteran was the victim of a 
traumatic emotional event in service which he perceived to be 
an imminent threat to his physical integrity, and as a result 
of which he thereafter experienced substantial mental health 
problems which he had tried to covertly manage.  The doctor 
added that news reports of prisoner abuse during the Iraq war 
had caused an exacerbation of the Veteran's anxiety and 
depression, but acknowledged that the Veteran's psychiatric 
history was complicated by a previous head trauma and 
substance abuse.  The psychologist diagnosed the Veteran with 
chronic PTSD, "rule out" major depressive disorder, and 
alcohol abuse in partial full remission.  While the Board 
observes that the psychologist did not specifically link the 
Veteran's PTSD to the in-service sexual assault, that linkage 
may reasonably be inferred by his discussion of the Veteran's 
sexual assault at the age of 19 as a traumatic emotional 
event, coupled with his definitive diagnosis of chronic PTSD 
on Axis I.  

The Board additionally notes that the Veteran's treating 
psychologist, D.D., has repeatedly indicated in treatment 
records dated from May 2005 to January 2007 that the 
Veteran's PTSD is related to his in-service sexual assault.  
Further, that doctor specifically stated, in a hand-written 
statement dated in July 2005, on a VA Form 21-4138, that the 
Veteran was in treatment for PTSD due to a sexual assault 
which occurred while he was in basic training for the Army at 
Ford Ord in 1970, and then described the sexual assault which 
has been repeatedly reported by the Veteran. While D.D. did 
not comment on the Veteran's other currently diagnosed 
psychiatric disabilities in his July 2005 statement, his 
statement clearly attributed the Veteran's PTSD to his 
claimed in-service sexual assault.  

Thus, despite the fact that a medical opinion in the present 
case was not obtained, the evidentiary record sufficiently 
establishes that the Veteran's currently diagnosed PTSD has 
been linked to his claimed in-service stressor event of 
sexual assault by competent mental health professionals.  

It is noted, however, that the Veteran's depressive disorder, 
NOS, has not been clearly been linked by competent mental 
health professionals to his period of active military service 
at any time; moreover, the Veteran himself has not contended 
that the diagnosis is related to service.  Furthermore, while 
the evidence shows that the Veteran was noted to be drunk in 
service and has a current diagnosis of alcohol dependence in 
various stages of remission, service connection for alcohol 
abuse on a direct basis is precluded by law in this case.  
See 38 C.F.R. § 3.301; see also VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999) and 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Nevertheless, in consideration of the foregoing, the Board 
concludes that evidence for and against the claim for service 
connection for PTSD is at least in approximate balance.  
Therefore, the resolving reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran meets the criteria 
for a grant of entitlement to service connection for PTSD and 
service connection is, therefore, warranted.  See 38 U.S.C.A. 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra. 


ORDER

Entitlement to service connection for PTSD is granted.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


